FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated November 9, 2007 BIOMIRA INC. (Translation of registrant’s name into English) Edmonton Research Park 2011-94 Street, Edmonton, Alberta Canada T6N1H1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x (for past years ending in calendar year 1996) Form 40-F x (commencing in calendar year 1997) Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXPLANATORY NOTE On November 8, 2007, Biomira Inc. (“Biomira”) filed with the System for Electronic Document Analysis and Retrieval in Canada (“SEDAR”) a copy of the Free Writing Prospectus, filed with the United States Securities and Exchange Commission by OncothyreonInc., formerly known as Biomira Corporation.A copy of the Free Writing Prospectus is attached to this report as Exhibit1 EXHIBIT INDEX Exhibit Number Description of Document 1 Oncothyreon Inc. Free Writing Prospectus filed on November 7, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIOMIRA INC. (Registrant) Date: November 9, 2007 By: /s/ Edward A. Taylor Edward A. Taylor Vice President, Finance & Administration and Chief Financial Officer
